Case 19-61608-grs       Doc 678     Filed 06/19/20 Entered 06/19/20 10:29:37            Desc Main
                                    Document     Page 1 of 7




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                 LONDON DIVISION


In re:                                         )      Chapter 11
                                               )      Case No. 19-61608-grs
Americore Holdings, LLC, et al.                )      Jointly Administered
                                               )
                       Debtors.                )      Re: Docket Nos. 541, 593, 626


          OBJECTION OF CIGNA TO NOTICE OF POTENTIAL ASSUMPTION
                AND ASSIGNMENT OF EXECUTORY CONTRACTS
           OR UNEXPIRED LEASES AND CURE AMOUNTS (ST. ALEXIUS)

         Cigna HealthCare of St. Louis, Inc. (“Cigna”) hereby objects to the Notice of Potential

Assumption and Assignment of Executory Contracts or Unexpired Leases and Cure Amounts (St.

Alexius) [D.I. 626] (“Cure Notice”), and in support thereof, respectfully states as follows:

                                         BACKGROUND

         1.     On December 31, 2019, the above-captioned Debtors (“Debtors”) filed voluntary

petitions for relief under chapter 11 of title 11 of the United States Code.

         2.     Cigna and debtor St. Alexius Hospital Corporation are parties to a Hospital Services

Agreement (“Cigna Provider Agreement”), pursuant to which the St. Alexius Debtors, through the

St. Alexius Hospital (“Hospital”), provide covered healthcare-related services to eligible

participants within the Cigna Network. The Cigna Provider Agreement may be terminated without

cause only upon 120 days’ advance written notice. The Cigna Provider Agreement may be

assigned only with written consent from Cigna.

         3.     Pursuant to the Chapter 11 Trustee’s Motion to for Entry of Order: (A) Authorizing

the Sale of Substantially All of the Debtors’ Assets (St. Alexius) in Accordance with Approved Bid

Procedures; (B) Authorizing the Assumption and Assignment of Executory Contracts and
Case 19-61608-grs       Doc 678     Filed 06/19/20 Entered 06/19/20 10:29:37                Desc Main
                                    Document     Page 2 of 7




Unexpired Leases in Accordance with Approve Bid Procedures; and (C) Granting Related Relief

and Notice of Hearing [D.I. 593] (“Sale Motion”), the Trustee of the St. Alexius Debtors seeks

this Court’s approval of the sale of substantially all of the assets related to the Hospital (“Sale”) to

a to-be-determined purchaser (“Purchaser”), as of the effective date of the Sale. The Sale Motion

also seeks this Court’s approval of the assumption and assignment of certain executory contracts

to the Purchaser as part of the Sale.

       4.      On May 12, 2020, this Court entered Order Granting Trustee’s Motion for Entry of

an Order: (I) Approving Bidding Procedures in Connection with the Sale of Substantially All of

the Debtors’ Assets (St. Alexius), (II) Establishing Procedures for the Assumption and/or

Assignment by the Trustee of Certain Executory Contracts and Unexpired Leases, (III) Approving

the Form and Manner of Notice of Bidding Procedures, (IV) Setting Objection Deadlines, and

(V) Granting Related Relief [D.I. 541] (“Procedures Order”). Paragraph 9 of the Procedures Order

states as follows:

               Notwithstanding anything in this Order to the contrary, or anything in any
               subsequent notice relating to the Sale to the contrary, the Trustee shall, no
               later than thirty (30) days prior to Closing on the Sale unless extended by
               agreement of Cigna and the Trustee, provide Cigna (through its counsel
               which have appeared in these Chapter 11 cases) with written, irrevocable
               notice of whether the Trustee/Debtors propose to assume and assign the
               Hospital Services Agreement between Cigna Health and Life Insurance
               Company and St. Alexius Hospital Corporation #1 (“Cigna Provider
               Agreement”) to the purchaser as part of the Sale. In addition, no later than
               ten (10) days prior to any hearing to consider the assumption and
               assignment of the Cigna Provider Agreement unless extended by agreement
               of Cigna and the Trustee, the Trustee/Debtors shall provide to Cigna
               (through its counsel which have appeared in these Chapter 11 cases)
               evidence of the ability of any proposed purchaser to perform under the
               Cigna Provider Agreement, and shall thereafter promptly provide any
               additional adequate assurance information reasonably requested by Cigna.




                                                   2
Case 19-61608-grs       Doc 678     Filed 06/19/20 Entered 06/19/20 10:29:37              Desc Main
                                    Document     Page 3 of 7




No notice has yet been received by Cigna, but Cigna and the Trustee have agreed to reduce this 30

day notice requirement.

       5.      Pursuant to the Procedures Order, the Debtors filed the Cure Notice. The Cure

Notice lists the Cigna Provider Agreement with Cigna as a contract that may potentially be

assumed and assigned. The Notice lists no cure for the Cigna Provider Agreement, and expressly

states that it is subject to subsequent modification.

                                           OBJECTION

       6.      Cigna objects to the Cure Notice because, inter alia, (i) Debtors have not provided

information relating to adequate assurance of future performance by any proposed Purchaser; and

(ii) it does not propose to satisfy Debtors’ cure obligations consistent with section 365(b)(1) of the

Bankruptcy Code.

A.     Notice of Proposed Disposition of Cigna Provider Agreement.

       7.      As required by paragraph 9 of the Procedures Order, the Debtors must, in advance

of the Closing, notify Cigna of the proposed disposition of the Cigna Provider Agreement. Pending

receipt and review of such written disposition, Cigna reserves the right to further respond/object

to the Cure Notice.

B.     Adequate Assurance.

       8.      Section 365(b)(1)(C) of the Bankruptcy Code requires the Debtors to provide

adequate assurance of any proposed assignee’s future performance prior to the assumption and

assignment of executory contracts.

       9.      Adequate assurance information must be carefully reviewed and evaluated by

Cigna in the context of, and consistent with, the terms and functions of the Cigna Provider

Agreement. As required by paragraph 9 of the Procedures Order, the Debtors must provide


                                                  3
Case 19-61608-grs         Doc 678      Filed 06/19/20 Entered 06/19/20 10:29:37                   Desc Main
                                       Document     Page 4 of 7




adequate assurance information to Cigna no less than ten (10) days prior to any hearing to consider

the assumption and assignment of the Cigna Provider Agreement.1 Absent a full, fair and timely

demonstration of adequate assurance of future performance, the Cigna Provider Agreement cannot

be assigned.

C.      Cure.

        10.      When a contract is assumed under section 365 of the Bankruptcy Code, the

non-debtor third-party to that contract must be “made whole at the time of the debtor’s assumption

of the contract.” In re Entertainment, Inc., 223 B.R. 141, 151 (Bankr. N.D. Ill. 1998). To the

extent that the Debtors seek to assume and assign the Cigna Provider Agreement, the Debtors must

pay the full cure amount based upon the actual amount that is due on the Effective Date. See

11 U.S.C. § 365(b)(1).

        11.      Amounts due to Cigna under the Cigna Provider Agreement accrue on a daily basis

and are subject to ongoing reconciliation and adjustment. The $0 cure amount proposed by the

Cure Notice is inadequate, and no “as of Closing” prospective cure amount can yet be determined.

Accordingly, to the extent that the Debtors seek to assume and assign the Cigna Provider

Agreement, the Debtors must pay the full cure amount based upon the actual amount due on the

date that the Cigna Provider Agreement is assumed and assigned by the Debtors (“Effective

Date”). See 11 U.S.C. § 365(b)(1).

        12.      Any order permitting the assumption and assignment of the Cigna Provider

Agreement must direct that the Debtors fully pay all amounts due to Cigna thereunder as of the

Effective Date, as a condition precedent to such assumption and assignment.


1
  By letter to counsel for Debtors dated June 16, 2020, Cigna requested specific adequate assurance information
relevant to the Cigna Provider Agreement.


                                                      4
Case 19-61608-grs       Doc 678    Filed 06/19/20 Entered 06/19/20 10:29:37                Desc Main
                                   Document     Page 5 of 7




D.     Written Consent (Reservation).

       13.     Cigna hereby reserves its right to object to any proposed assignment of the Cigna

Provider Agreement without its written consent.

       WHEREFORE, Cigna respectfully requests that this Court: (i) authorize assumption and

assignment of the Cigna Provider Agreement only to the extent consistent with the foregoing; and

(ii) grant Cigna such additional relief to Cigna as this Court deems just and equitable.

       Dated: June 19, 2020

                                               Respectfully submitted,


                                                /s/ Mary L. Fullington
                                               Mary L. Fullington (Kentucky Bar No. 85335)
                                               WYATT, TARRANT & COMBS, LLP
                                               250 West Main Street, Suite 1600
                                               Lexington, KY 40507-1746
                                               Telephone: (859) 288-7424
                                               Facsimile: (859) 259-0649
                                               Email: mfullington@wyattfirm.com

                                               and

                                               Jeffrey C. Wisler (Delaware Bar No. 2795)
                                               CONNOLLY GALLAGHER LLP
                                               1201 North Market Street, 20th Floor
                                               Wilmington, DE 19081
                                               Telephone: (302) 757-7300
                                               Facsimile: (302) 658-0380
                                               E-mail: jwisler@connollygallagher.com

                                               Counsel for Cigna HealthCare of St. Louis, Inc.




                                                 5
Case 19-61608-grs       Doc 678    Filed 06/19/20 Entered 06/19/20 10:29:37             Desc Main
                                   Document     Page 6 of 7




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Objection of Cigna to Notice
of Potential Assumption and Assignment of Executory Contracts or Unexpired Leases and Cure
Amounts (St. Alexius) has been served electronically via the Court’s CM/ECF system to all parties
designated to receive electronic service on this 19th day of June, 2020, and to those parties listed
below via electronic mail:

 Carol L. Fox                                        Elizabeth A. Green
 Chapter 11 Trustee                                  Baker & Hostetler, LLC
 GlassRatner Advisory & Capital Group, LLC           200 South Orange Avenue, Suite 2300
 200 East Broward Boulevard, Suite 1010              Orlando, Florida 32801
 Fort Lauderdale, Florida 33301                      egreen@bakerlaw.com
 cfox@glassratner.com                                Counsel to the Trustee

 Jimmy D. Parrish                                    Tiffany Payne Geyer
 Baker & Hostetler, LLC                              Baker & Hostetler, LLC
 200 South Orange Avenue, Suite 2300                 200 South Orange Avenue, Suite 2300
 Orlando, Florida 32801                              Orlando, Florida 32801
 jparrish@bakerlaw.com                               tpaynegeyer@bakerlaw.com
 Counsel to the Trustee                              Counsel to the Trustee

 Frank Terzo                                         Gary Freedman
 Nelson Mullins Riley & Scarborough LLP              Nelson Mullins Riley & Scarborough LLP
 2 South Biscayne Boulevard, Suite 2100              2 South Biscayne Boulevard, Suite 2100
 Miami, Florida 33131                                Miami, Florida 33131
 frank.terzo@nelsonmullins.com                       gary.freedman@nelsonmullins.com
 Counsel to the Creditors’ Committee                 Counsel to the Creditors’ Committee

 Michael Lessne                                      Adam Kegley
 Nelson Mullins Riley & Scarborough LLP              Frost Brown Todd LLC
 2 South Biscayne Boulevard, Suite 2100              250 West Main Street, Suite 2800
 Miami, Florida 33131                                Lexington, Kentucky 40507
 michael.lessne@nelsonmullins.com                    akegley@fbtlaw.com
 Counsel to the Creditors’ Committee                 Counsel to the Creditors’ Committee

 Douglas Lutz                                        Perry Mandarino
 Frost Brown Todd LLC                                B. Riley FBR Inc.,
 301 East Fourth Street, Suite 3300                  299 Park Avenue, 21st Floor
 Cincinnati, Ohio 45202                              New York, New York 10171
 dlutz@fbtlaw.com                                    pmandarino@brileyfbr.com
 Counsel to the Creditors’ Committee                 Chapter 11 Trustee’s Investment Banker




                                                 6
Case 19-61608-grs      Doc 678    Filed 06/19/20 Entered 06/19/20 10:29:37             Desc Main
                                  Document     Page 7 of 7




 Daniel Golynskiy                                John Daugherty
 B. Riley FBR Inc.,                              Office of the United States Trustee
 299 Park Avenue, 21st Floor                     100 East Vine Street, #500
 New York, New York 10171                        Lexington, Kentucky 40507
 dgolynskiy@brileyfbr.com                        John.Daugherty@usdoj.gov
 Chapter 11 Trustee’s Investment Banker

 Bradley Nerderman
 Office of the United States Trustee
 100 East Vine Street, #500
 Lexington, Kentucky 40507
 Bradley.Nerderman@usdoj.gov



                                            /s/ Mary L. Fullington
                                           Mary L. Fullington


100310922.1




                                             7
